Citation Nr: 0335316	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran service 
connection for PTSD.

This case was previously before the Board in April 2002.  At 
that time, the Board affirmed the RO's denial of the 
veteran's claim of service connection for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2002, the Court 
vacated the April 2002 Board decision with respect to the 
issue presently on appeal, and remanded the matter back to 
the Board for development consistent with the Joint Motion 
for Remand and to Suspend Further Proceedings (Motion).  Of 
particular relevance, the Motion stated that VA failed to 
provide adequate assistance to the veteran under the 
provisions of the Veterans Claims Assistance Act of 2000.  
Specifically, the Motion stated that VA failed to obtain 
sufficient service records to corroborate the veteran's 
stressors pursuant to 38 U.S.C.A. § 5103A(A)(1) and (c)(1) 
and that the Board failed to provide sufficient reasons and 
bases as to why the veteran's failure to provide specific 
information prohibited the Board from corroborating whether 
identified units came under attack.  The veteran's appeal was 
returned to the Board for additional development and 
readjudication.  


REMAND

The veteran essentially contends that he is entitled to 
service connection for PTSD.  A review of the record leads 
the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claim of entitlement to service connection for PTSD, failed 
to inform the veteran of the evidence needed to substantiate 
his claim, the veteran's rights and responsibilities under 
the VCAA, and whose responsibility it would be to obtain 
evidence.  The Board notes that the RO did not, at any point, 
send a letter to the veteran telling him what was needed to 
substantiate his claim, the veteran's rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain evidence.  As a consequence, the veteran's 
claim was certified to the Board without the veteran being 
given appropriate notice of his rights and responsibilities, 
and VA's responsibilities under the VCAA.   However, the 
Board cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claims.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO in order to inform the 
veteran of the information or evidence necessary to 
substantiate his claim and which evidence the VA would seek 
to provide and which evidence the veteran was to provide, the 
RO will be able to provide notice consistent with this recent 
Federal Circuit Court case, including informing the veteran 
that a full year is allowed to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare these claims for appellate review and the Motion, the 
Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA.  
Moreover, the Board observes that, pursuant to the findings 
of the Motion, VA should attempt to obtain additional service 
records from the 834th Air Division, including Detachments 1 
and 2, and the 374th Field Maintenance Squadron for specified 
periods in 1969 and 1970.   In this regard, the Board notes 
that, while the Ro and the Board, following receipt of 
records from the United States Armed Services center for 
Research of Unit Records (USASCRUR), considered the 
chronological histories of the 374th Tactical Airlift Wing, 
the headquarters for the 374th Field Maintenance Squadron for 
January through March 1969 and 1970 and the veteran's Request 
and Authorization for Temporary-Duty Military in their July 
1999 and April 2002 decisions, the Board observes that the 
Motion indicates that these records are not detailed enough 
to satisfy the duty to assist under the VCAA, as promulgated 
by the VCAA in 38 U.S.C.A. §§ 5103A(a)(1), (c)(1).  See 
38 C.F.R. §§ 5103A(a)(1), (c)(1) (VA shall make reasonable 
efforts to assist a claimant in obtaining evidence, including 
service medical records and other relevant, governmental 
records pertaining to the claimant's service, provided that a 
claimant has furnished sufficient information to locate such 
records).  In addition, the Motion indicates that the Board 
did not provide adequate reasons and bases regarding why 
additional records from the veteran's Temporary-Duty Military 
periods were not sought in an effort to corroborate the 
veteran's claimed in-service stressors.  As such, the RO 
should make a request for records from the United States 
Armed Services center for Research of Unit Records (USASCRUR) 
for the 834th Air Division, Detachments 1 and 2, and for the 
374th Field Maintenance Squadron for the periods of January 
1969 to April 1969, September 1969 to March 1970, and June 
1970 to August 1970, in order to determine whether the 
veteran's claimed in-service stressors can be corroborated.  
See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (a 
veteran must offer credible, independent evidence of a 
stressful event, such as unit records showing that the 
veteran was stationed with the unit while under attack, in 
order to imply personal exposure to the stressor).  See also 
38 C.F.R. § 3.304(f) (stressor corroboration requires 
credible supporting evidence that a claimed in-service 
stressor occurred).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to service 
connection for PTSD.  The RO should then 
obtain any referenced records.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, including his report of 
witnessing the wounding of Staff Sergeant 
Duane R. Manion during an attack on the 
Cam Ranh Bay Air Station, where he was on 
temporary duty (TDY), and his report of 
being subjected to mortar and rocket 
attacks while stationed in Vietnam on TDY 
(at Cam Ranh Bay from February 1969 
through April 1969 and June 1970 to 
August 1970 and at Tan Son Nhut from 
September 1969 to March 1970).  The 
USASCRUR should also be requested to 
furnish the unit history for the units 
the veteran was assigned to while in 
Vietnam, including the 834th Air 
Division, Detachments 1 and 2, and for 
the 374th Field Maintenance Squadron, for 
the periods of January 1969 to April 
1969, September 1969 to March 1970, and 
June 1970 to August 1970.

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




